Title: From James Madison to James Monroe, 29 September 1803
From: Madison, James
To: Monroe, James


Dear Sir
Washington Sepr. 29. 1803
I returned to this City on the 24th. The President arrived the day after. General Dearbourn was here before. Messrs. Gallatin & Smith are daily expected. We have reassembled a little earlier after our full vacation than usual, in order to be the more prepared for the earlier meeting of Congress.
The last letter recd. from you was of the 11th. of Augst by Mr. Baring who forwardd. that with the public dispatches by a messenger from Baltimore where he still is. The letters for Govr. Page, Mr. Jones, and Mrs. Gouverneur have been duly forwarded. I saw Mr. Jones well the last of Augst. About the same time I saw your brother, from whom I have just heard by a neighbour of his. He was well at both dates.
Writing this in haste with a view to get it into the hands if possible of Mr Purviance, I can not enter into the interesting subject of your several letters. My chief object is to transmit you a list of the articles obtained from your stock of furniture at Richmond, and the weight of the plate included in it. The ornaments belonging to your Plateau were sent under some mistake. We had proposed to take some of the Beds & mattrasses but the disappts. in getting them from Richd. to Orange, finally determined us to let them (except two small mattrasses sent to this place) be carried up to Albemarle with the residue of the articles under an arrangement of Majr. Lewis. I pray you to affix the rates by which my debt is to be struck, and to let me know them as soon as convenient. I have as yet advanced only about 400 dollrs. to which may be added an assumpsit of the balance due to your late overseer. I have written however to Majr. Lewis for the amount of the claims on him which he is most anxious to discharge, and am taking steps for aiding him as much as possible.
Mr. Purviance will give information of every sort. The sickliness of some of the Cities, and many parts of the Country, the excessive drouth prevailing throughout, and the shortness of the Crops of Wheat Corn & Tobo. for this year, will be important items. The yellow fever continues in Alexa. and I fear may discourage a punctual attendance of such members as may receive exaggerated accts. of it. It is considered however that no danger exists here, several patients from Alexa. having died here, without its being found communicable in this atmostphere [sic]. The City of Washington & George town were never more healthy at this season, than at present. With joint affection, to you & Mrs. M. Yrs
James Madison
 

   
   RC (DLC). Docketed by Monroe.



   
   Monroe to John Page, 12 Aug. 1803 (Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:59–61).



   
   Hester Kortright Gouverneur was the sister of Monroe’s wife, Elizabeth Kortright Monroe (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 9:91 n. 4).



   
   A plateau was a table centerpiece “ornamented with candlesticks, artificial flowers, and alabaster statues” (Barbara G. Carson, Ambitious Appetites: Dining, Behavior, and Patterns of Consumption in Federal Washington [Washington, D.C., 1990], pp. 25, 51–52, 151).


